ATIULAGIJ.,
dissenting:
I wholeheartedly agree with the finding .in this decision that Punefu has the best hereditary right to succeed to the Tuaolo title.
However, I am troubled by the finding that Vaivao is supported by a majority of the Tuaolo family's clans. The judicially-noticed files of this court's earlier decisions, in 1935, 1949, 1964 and 1983, in all of which the Tuaolo family's genealogy played a significant role, do not reveal titleholders named either Tuaolo Vaiilili Aosimea I or II. In fact, in the 1949 case, the clans presently identified as Tuaolo Vailili Aosimea II and Tamasailau appear to be progeny known as Lago Vailiili and Tamasailau of entirely different parentage. In addition, in this case, the present Lea'oa, Lea'oa Viavia, has no knowledge of anyone named Aosimea in the extended family. Under these circumstances, I am not persuaded by the evidence as to either the number or names of the Tuaolo family's clans in Vaivao's alleged ancestral heritage. I can only find that he has the consensus support of one-half of the family, while Punefu enjoys such support from the Fealofani clan, the only family clan clearly identified. As such, I would find that while they prevail over Tutuvanu, Punefu and Vaivao draw on this issue.
Furthermore, I do not find evidence that convincingly differentiates any of the three candidates on the consideration of their leadership styles, characters, personalities, or knowledge of Samoan customs. I consider them equal and would find them tied in this regard. ■
Finally, regarding the category of potential value to family, village and country, I believe either Punefu or Vaivao could prevail. Vaivao's record includes matai experience and admirable public service. On the other hand, Punefu is youthful but mature and has the potentially lasting value of successfully leading the Tuaolo family for a great number of years to come. In this area, I am inclined to find that Punefu is certainly no less than equal.
Since Punefu has the best hereditary right to the Tuaolo title and at least matches Vaivao on the three lesser priority considerations, I would award *104the Tuaolo title to Punefu.